Citation Nr: 0004404	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-30 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for gastroenteritis.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a head injury.
 
3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
February 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of this action.


FINDINGS OF FACT

1.  The veteran received notice of and failed to appear for 
two October 20, 1998, VA examinations, scheduled for the 
purpose of evaluation of his service-connected 
gastroenteritis and residuals of a head injury.  

2.  Good cause for the veteran's failure to appear for the 
two October 20, 1998, VA examinations has not been shown.


CONCLUSIONS OF LAW

1.  The claim for an initial rating in excess of 10 percent 
for gastroenteritis must be denied because the veteran failed 
to appear for an October 20, 1998, VA examination, with no 
good cause shown.  38 C.F.R. § 3.655(b) (1999).

2.  The claim for an initial rating in excess of 10 percent 
for residuals of a head injury must be denied because the 
veteran failed to appear for an October 20, 1998, 
examination, with no good cause shown.  38 C.F.R. § 3.655(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a February 1996 RO rating decision, the RO granted service 
connection for gastroenteritis, rated as 10 percent 
disabling, and granted service connection for residuals of a 
head injury, rated as 10 percent disabling.  In a March 1996 
notice of disagreement, the veteran disagreed with the 
ratings assigned to these disabilities.  A statement of the 
case was issued in March 1996.  In April 1996, the RO 
received the veteran's Form 9, in which he requested a 30 
percent rating for gastroenteritis, and stated his headaches 
have prevented him from working.  The address provided by the 
veteran on the Form 9 was in Akron OH.

In June 1996, the veteran provided testimony regarding his 
appeal at an RO hearing.  Subsequently, the RO received 
numerous additional private and VA medical records.  The RO 
continued its denial of the veteran's claim, and in October 
1996 a supplemental statement of the case was mailed to a 
prior address of the veteran's in Monroe Falls, OH.

In June 1997, the RO issued to the veteran a letter regarding 
a claim not currently on appeal.  This letter was addressed 
to the veteran in Akron, OH.

The claims file contains an October 1997 request for a VA 
examination for evaluation of disability other than that at 
issue in this appeal.  The letter notifying the veteran of 
the time and dated of this examination is not in the claims 
file.  In October 1997 the veteran attended the VA 
examination.  The address listed on the examination report 
was in Akron, OH.  In November 1997, the veteran was issued a 
corresponding rating decision, mailed to the Monroe Falls, 
OH, address.  

Additional rating decisions dated in November 1997, February 
1998, and September 1998 were mailed to the veteran's correct 
address in Akron, Ohio.

The claims file contains a September 1998 RO request for 
neurological and gastrointestinal examinations.  The letter 
informing the veteran of the time and date of these 
examinations is not associated with the claims file.  A VA 
medical center report reflects that the veteran failed to 
appear for the VA examinations on October 20, 1998.  The 
veteran's address in the report was correctly listed as being 
in Akron, Ohio.

In a December 1998 supplemental statement of the case, the 
veteran was informed that he had failed to attend the 
scheduled VA examination, and that the denial of his claims 
for an initial rating for gastroenteritis in excess of 10 
percent, and an initial rating for residuals of a head injury 
in excess of 10 percent, was continued.

In a February 1999 Form 646, the veteran's representative 
asserted that they had carefully reviewed the evidence of 
record and noted that the veteran had failed to report for a 
physical examination scheduled by the rating board.  The 
representative wrote that "[t]hat being the case we are 
unable to add anything further to the veteran's 
contentions."

In a September 1999 Informal Hearing Presentation, the 
veteran's representative noted that the supplemental 
statement of the case states that the veteran failed to 
report for neurological disorder and abdominal VA 
examinations scheduled for October 20, 1998.  The 
representative noted that there was a request for these 
examinations in the claims file.  The representative further 
noted that the next document in the claims file stated that 
the examinations were canceled because the veteran failed to 
report.  The representative asserted that there was no 
evidence in the claims file that the veteran was notified as 
to the date, time and place of the scheduled examinations.


Analysis

38 C.F.R. § 3.655 pertains to failure to report for 
Department of Veterans Affairs examinations.  In general, 
when entitlement or continued entitlement to a benefit  
cannot be established or confirmed without a current VA 
examination or  reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or  hospitalization of the claimant, death of an 
immediate family member, etc. For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.  38 C.F.R. 
§ 3.655(a). 

When a  claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

In the present case, the veteran failed to appear for October 
20, 1998, VA examinations which were scheduled for the 
purpose of evaluating the veteran's residuals of a head 
injury and gastroenteritis.  The letter informing the veteran 
of the examinations is not associated with the claims file.  
However, the letter information the veteran of the October 
1997 VA examination (not conducted for evaluation of the 
disabilities at issue in this case) was not associated with 
the claims file either, yet the veteran was obviously 
notified of the examination, since he appeared for the 
examination.  The RO had been sending all correspondence to 
the veteran's last known address in Akron, Ohio, since at 
least June 1997, and the VA medical center documentation also 
lists this address.

Although the veteran's representative has noted that the 
documentation notifying the veteran of the October 20. 1998, 
examination is not of record, neither the veteran nor his 
representative has contended that the veteran never received 
such notification. 

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  The 
pattern of correspondence in the claims file bolsters rather 
than rebuts this presumption.  The veteran appeared for an 
October 1997 VA examination of which he was informed while at 
his Akron Ohio, address, even though the letter informing the 
veteran of the notification is not associated with the claims 
file. 

Absent clear evidence (or even a specific contention) to the 
contrary, the Board finds that the veteran was notified of 
the October 20, 1998, VA examinations, which were scheduled 
in conjunction with the claims on appeal in this case.  Good 
cause for the failure to appear has not been alleged or 
shown.  VA regulations direct that when a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for increase, without good cause, the claim shall be 
denied.  38 C.F.R. § 3.655(a), (b).

Accordingly, the veteran's claims for an initial rating in 
excess of 10 percent for gastroenteritis, and for an initial 
rating in excess of 10 percent for residuals of a head 
injury, must be denied.


ORDER

The claim for an initial rating in excess of 10 percent for 
gastroenteritis is denied.

The claim for an initial rating in excess of 10 percent for 
residuals of a head injury is denied.



REMAND

As the veteran's representative noted in a September 1999 
Informal Hearing Presentation, an April 1995 VA examination 
report states in the diagnostic/clinical test results 
subsection that "[a]n MMPI was done in July 1994."  From 
the face of the report it appears likely that this MMPI was 
in the possession of VA at the time of examination.  If so, 
this examination report could be especially important, 
especially since the MMPI was conducted within the one-year 
period during which certain psychiatric disabilities may be 
presumptively service-connected.  See 38 C.F.R. §§ 3.307, 
3.309(a) (psychoses may be presumptively service connected 
where manifest to a degree of 10 percent or more within one 
year of discharge from service).  

Where a dispute arises as to the content of the record and 
where the documents proffered by the appellant are within the 
Secretary's control and could reasonably be expected to be a 
part of the record before the Secretary and the Board, such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).    

Additionally, the April 1995 examination, when viewed in the 
light most favorable to the veteran, provides a plausible 
basis upon which one could find that the veteran's service-
connected physical disabilities have aggravated his currently 
nonservice-connected depression.  The physician diagnosed the 
veteran as having a depressive disorder not otherwise 
specified with some anxiety features; listed the veteran's 
stressors as moderate, many as a result of his physical 
problems;  and discussed many physical problems for which 
service connection was subsequently granted.    

Under the provisions of 38 C.F.R. § 3.310(a), service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  However, service connection may also be 
granted for nonservice-connected disability "when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals has held that the 
duty to assist the veteran includes obtaining medical records 
and medical examinations where indicated by the facts and 
circumstances of an individual case.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  After receiving any necessary 
authorizations form the veteran, the RO 
should obtain all post-service records of 
treatment or evaluation of the veteran's 
psychiatric disability which have not 
been previously obtained, and associate 
them with the claims folder.  The records 
sought should include the report of a 
July 1994 MMPI discussed in the April 
1995 VA examination report.

2.  After the aforementioned development 
has been completed, the veteran should be 
scheduled for a special VA psychiatric 
examination to ascertain the nature and 
etiology of veteran's psychiatric 
disability.  The psychiatrist should 
review the veteran's medical records, to 
include the April 1995 VA examination 
report, the July 1994 MMPI report (if 
successfully obtained by the RO) 
mentioned in the April 1995 VA 
examination report, and a February 1994 
inservice report of medical history in 
which the veteran indicated that he had 
frequent trouble sleeping and depression 
or excessive worry.

The psychiatrist should state whether it 
is as likely as not that the veteran's 
psychiatric disability had its onset 
during service or within one year of the 
veteran's February 1994 separation from 
service.  The psychiatrist should state 
whether the veteran's psychiatric 
disability qualifies as a "psychosis."

The psychiatrist should further state 
whether it is as likely as not that the 
veteran's depression or any found 
psychiatric disability is caused or 
aggravated by the veteran's service-
connected physical disabilities, to 
include hemorrhoids with fissure in ano;  
head injury with post traumatic 
headaches, dizziness and syncopal spells;  
and chronic gastroenteritis.  A rationale 
should be provided for each medical 
opinion offered.

The claims folder and a separate copy of 
this remand must be made available to the 
examiner for review prior to the 
examination.  It should be indicated by 
the examiner whether the claims folder 
was reviewed.  Prior to the examination, 
the RO must inform the veteran, in 
writing, of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.   
Particular attention is directed toward 
the opinions requested in the report of 
examination.

4.  Thereafter, the RO should undertake 
any additional development indicated by 
the record, and readjudicate, in light of 
the additional evidence and Allen, the 
issues on appeal.

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



